                         9ti tl^e ^ntteb States! Btsitrict Court
                        :lfor tlie ^outliem Sitotrict ot 4^eorgtu
                                    ^aptrooo IBtbtoton
                                                      *
              ALFAREZ TAYLOR,
                                                      *

                                                      *
                           Petitioner,                         CIVIL ACTION NO.: 5:19-cv-41
                                                      *

                                                      *
                   V.
                                                      ♦

                                                      *
              TRACY JOHNS,
                                                      *

                                                      *
                           Respondent.

                                               ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 13.    Petitioner Alfarez Taylor

              (^'Taylor") did not file Objections to this Report and

              Recommendation.       Accordingly, the Court ADOPTS the Magistrate

              Judge's Report and Recommendation, DENIES as moot Taylor's 28

              U.S.C. § 2241 Petition, and DIRECTS the Clerk of Court to CLOSE

              this case and enter the appropriate judgment of dismissal.

              Additionally, the Court DENIES Taylor in forma pauperis status

              on appeal.

                  SO ORDERED, this                                              , 2019.




                                            HON.          GODBEY WOOD, JUDGE
                                            UNITE             DISTRICT COURT
                                            SOUTH      DISTRICT OF GEORGIA




A0 72A
(Rev. 8/82)
